Citation Nr: 1029330	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease, residuals of a myocardial 
infarction, ischemic heart disease, arteriosclerosis, and angina 
pain (hereafter a heart disorder).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1946 to June 1946, 
from April 1947 to April 1950, from July 1950 to August 1959, and 
from September 1959 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in 
Cleveland, Ohio, which denied service connection for a heart 
disorder.

The Veteran testified at a June 2010 hearing before the 
undersigned at the Cleveland RO.  A transcript of the hearing has 
been associated with the claims file.

The Board notes that the Veteran submitted additional evidence 
after the October 2009 Supplemental Statement of the Case (SSOC) 
was issued, and in a November 2010 statement waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) 
(2009) (providing that any pertinent evidence accepted directly 
at the Board must be referred to the AOJ for initial review 
unless this procedural right is waived by the appellant).  The 
Board may proceed with appellate review. 

The Veteran also submitted a July 2010 statement by his wife 
after the October 2009 SSOC was issued and did not waive initial 
consideration of this evidence by the AOJ.  See 38 C.F.R. 
§ 20.1304(c) (2009).  In this statement, the Veteran's wife 
related, in pertinent part, that the Veteran had bouts of anger 
which resulted in chest pain and pressure as well difficulty 
breathing.  She also stated that the Veteran's PTSD caused or 
contributed to the Veteran's heart and cardiovascular problems.  
Finally, she stated that the Veteran had submitted a claim for 
hypertension in 1969 and that he had suffered from high blood 
pressure dating back to the late 1960's.  The Board finds that 
this evidence is duplicative of evidence already in the claims 
file.  The Veteran testified at the June 2010 Board hearing that 
he suffered from chest pressure when feeling angry.  He also 
submitted a statement by a witness and a medical article 
reflecting that PTSD can cause heart problems.  Finally, the July 
1969 rating decision denying service connection for hypertension 
was of record when the October 2009 SSOC was issued and the 
Veteran's history of hypertension was taken into account in the 
September 2009 VA examination.  Thus, the Board finds that the 
Veteran's wife's statement is duplicative of evidence already 
considered by the RO.  Thus, this claim need not be remanded for 
AOJ consideration of this statement.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
likely additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board will proceed with appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's heart disorder 
had its onset in active service, manifested within one year of 
separation from service, or is otherwise directly related to 
service. 

2.  The evidence does not show that the Veteran's heart disorder 
was caused or aggravated by his service-connected posttraumatic 
stress disorder (PTSD). 

CONCLUSION OF LAW

A heart disorder was not caused or aggravated by the Veteran's 
service-connected PTSD, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in May 2005 informed him of what 
evidence was required to substantiate the claim, and of the 
Veteran's and VA's respective duties for obtaining different 
types of evidence in support of his claim.  However, it did not 
provide notice regarding the degree of disability or the 
effective date, or the requirements for establishing a claim for 
service connection on a secondary basis.  This deficiency was 
cured by an August 2007 letter which provided such notice.  
Although it was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had ample opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of the 
case (SSOC) issued in March 2009 and again in October 2009.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA medical records, and 
private medical records are in the claims file.  The Veteran has 
not identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate examination 
in September 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  At the June 2010 Board hearing, the 
Veteran stated that he felt the examination was inadequate as it 
mostly consisted of questions and answers.  A July 2010 statement 
by the Veteran's wife reflects that the Veteran related to her 
that he felt that the examiner's attitude, line of questioning, 
and apparent lack of knowledge of PTSD resulted in the examiner 
being biased against the Veteran's claim.   However, the Board 
finds no indication that the examination was inadequate or that 
the examiner was biased.  In this regard, the examiner, a 
licensed medical doctor, thoroughly reviewed the Veteran's claims 
file, including the medical records contained therein, 
interviewed the Veteran, performed a physical examination, and 
provided a complete rationale for the opinion stated which is 
supported by the evidence of record.  The Veteran, as a 
layperson, has not been shown to have the medical training or 
expertise to competently determine whether the method of 
examination or the examiner's opinion was inadequate, and indeed 
has not specified in what way the examination was deficient.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
finds that the examination is adequate upon which to base a 
decision.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Service Connection
 
The Veteran contends that he is entitled to service connection 
for a heart disorder, to include as secondary to his service-
connected PTSD or to periodontal disease.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arteriosclerosis and 
cardiovascular-renal disease may be established on a presumptive 
basis by showing that the disease manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a) (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board now turns to a discussion of the relevant evidence of 
record.  A July 1959 separation examination is negative for a 
heart disorder, although the Veteran did report a history of pain 
or pressure in the chest.  

An August 1959 consultation report, performed in connection with 
the Veteran's separation examination, reflects that the Veteran 
related a two-year history of intermittent shortness of breath 
and pain in the chest which he experienced with heavy exercise, 
although he also experienced this pain on a few occasions when at 
rest.  An examination of the chest was within normal limits and a 
chest X-ray revealed no abnormalities.  The Veteran was diagnosed 
with possible angina pectoris or a possible traumatic condition 
secondary to an automobile injury which occurred in 1956.  

An August 1959 consultation report, dated one day later, reflects 
that a chest X-ray and EKG were normal, and there was no evidence 
of pulmonary or cardio-vascular disease.  A physical examination 
of the Veteran was normal with the exception of a mild pectus 
deformity.  It was concluded that the Veteran's chest pain was 
musculoskeletal in origin.  

An August 1967 service retirement examination is negative for a 
heart disorder, and the Veteran denied having pain or pressure in 
the chest in his report of medical history.  

An October 1967 service treatment record reflects that extremely 
low deflections in an EKG showed possible non-specific cardiac 
damage.  However, the consulting physician also thought the 
deflections might be technical in origin.  The physician stated 
that he therefore could not make a definite EKG diagnosis.  A 
repeat EKG was recommended.  However, another EKG from this time 
period is not of record. 

A May 1980 private EKG was within normal limits. 

Private treatment records dated in May 1983 reflect that the 
Veteran was hospitalized after reporting a sudden onset of 
precordial pain associated with diaphoresis and dyspnea.  He had 
experienced a similar episode two months prior to this record.  
No other history of heart problems was noted in these records.  
The Veteran was at first diagnosed with unstable angina with a 
rule-out diagnosis of acute coronary insufficiency.  However, at 
discharge this diagnosis was changed to chest pain of unknown 
etiology.  

A May 1983 private stress test report reflects that a serial EKG 
taken during and after the test did not show any changes 
suggestive of coronary disease. 

An August 1985 private treatment record reflects that an 
examination of the Veteran's chest was normal. 

A February 1986 private treatment record reflects that the 
Veteran complained of heavy chest pressure.  He was diagnosed 
with angina pectoris. 

A July 1988 private billing statement reflects that the Veteran 
underwent a left heart catheterization in April 1988. 

A September 2004 private treatment record reflects that the 
Veteran reported abdominal pain and pressure, and was scheduled 
to undergo a heart catheterization.  The Veteran stated that it 
was similar to the chest pain he experienced when he had a heart 
attack in 1983.  The Board here notes that the private treatment 
records do not reflect that the Veteran suffered a heart attack 
in 1983.  Rather, as discussed above, they show that he was 
hospitalized for chest pain of unknown origin.  

Another private treatment record dated in September 2004 reflects 
a final diagnosis of coronary artery disease (CAD).  A diagnosis 
of ischemic heart disease is also reflected on this record, but 
the language "final diagnosis" preceding the diagnosis of CAD 
suggests that this was considered the more appropriate diagnosis. 

A September 2004 private CT scan revealed atherosclerotic 
calcifications throughout the aorta. 

Private treatment records dated in November 2004 reflect that the 
Veteran was admitted to the hospital with chest pain.  He was 
diagnosed with atypical chest pain, as well as CAD and 
hypertension.  It was noted that he had a normal EKG and that it 
was very unlikely that he had angina. 

A March 2005 private consultation letter by a cardiologist 
reflects that the Veteran did not have episodes consistent with 
angina. 

VA treatment record dated in April 2006 and October 2009 reflect 
that the Veteran has a past medical history of angina.  There 
were no notations of current angina.

An October 2007 statement by G.R. reflects that he worked with 
the Veteran from 1981 to 1984 and that during this period the 
Veteran complained of severe chest pains on several occasions, 
once lasting long enough that an ambulance was called. 

The September 2009 VA examination report reflects that the 
Veteran related a history of feeling intermittent pressure in the 
center of his chest in the 1960's.  He stated that he saw a 
civilian physician at the time, Dr. Boyle, for evaluation of this 
condition but did not "push for a diagnosis" because the 
problem was intermittent and the Veteran was reluctant to mention 
it to others due to concern for his career in the service.  The 
Board here notes that the October 1967 service treatment record 
discussed above supports this account, as it reflects that the 
Veteran was being treated by a Dr. Boyle at the time and 
indicates that the EKG did not produce any clear findings.  The 
September 2009 VA examination further reflects that the Veteran 
reported experiencing intermittent angina symptoms in the 1970's 
which became more frequent, and that he suffered a heart attack 
in the early 1980's.  He stated that he had a cardiac stent 
placed around 2004.  The Veteran related that he experienced 
fatigue and shortness of breath and had a history of smoking.  
The examiner diagnosed the Veteran with CAD, hypertension, and 
hyperlipidemia.  After reviewing the claims file and the medical 
records therein, as well as interviewing and examining the 
Veteran, the examiner concluded that it was not at least as 
likely as not that the Veteran's CAD was related to service.  The 
examiner explained that he could not find any evidence of heart 
disease during the Veteran's period of service and that the 
Veteran's CAD was most likely attributable to his history of 
hypertension, hyperlipidemia, and cigarette smoking.  The 
examiner also stated that there was insufficient evidence to link 
the Veteran's current heart disorder to any of his service-
connected disabilities, including PTSD and chronic sinusitis. 

At the June 2010 Board hearing, the Veteran stated that he first 
became aware of his heart problems during service when he failed 
a physical training test.  He also stated that his service-
connected PTSD, especially as manifested by anger and depression, 
aggravated his heart disorder.  

In a July 2010 statement, the Veteran's wife related, in 
pertinent part that the Veteran had submitted a claim for 
hypertension in 1969 and that he had suffered from high blood 
pressure dating back to the late 1960's.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current heart disorder and his period of service.  
While the Veteran reported chest pain in service, the August 1959 
service treatment record reflects that there no evidence of 
cardiovascular disease at this time and that the Veteran's chest 
pain was musculoskeletal in nature and not related to his heart.  
The October 1967 EKG report reflects that the Veteran potentially 
suffered from cardiac damage, however the examiner found that the 
deflections in the EKG were too low to allow for an accurate 
interpretation.  The examiner stated that the low deflections may 
have been of a technical origin.  Thus he could not make a 
definite diagnosis.  The September 2009 VA examination report 
also indicates that there was no evidence of heart disease in 
service.  Based on these records, the Board finds that the 
Veteran's heart disorder, to include CAD, did not manifest in 
service.  There is simply no affirmative evidence that the 
Veteran had a heart disorder during service.  Rather, the 
preponderance of the evidence reflects that the Veteran's chest 
pain in service was musculoskeletal in nature and not related to 
his heart.  

While there is no probative evidence showing that the Veteran's 
heart disorder manifested in service, the Board has considered 
whether it nevertheless may be related to service based on all 
the evidence of record, including evidence of a continuity of 
symptomatology since service discharge.  The Board finds that 
while the Veteran complained of chest pain in service, and in the 
decades thereafter, there is no competent evidence of a current 
heart disorder related to these complaints of chest pain.  The 
treatment records show that as early as 1980 the Veteran was 
being seen for possible heart-related chest pain, as evidenced by 
the May 1980 private EKG.  However, the May 1980 private EKG did 
not reveal any abnormalities and thus there is no competent 
evidence that the Veteran was diagnosed as having a heart 
disorder at this time.  The Board also finds it credible that the 
Veteran experienced chest pain in the 1970's, as he reported at 
the September 2009 VA examination, given the fact that the 
Veteran had reported chest pain during service.  However, there 
is no competent evidence that the Veteran's chest pain during the 
1970's was cardiac in nature.  The fact that the chest pain 
experienced by the Veteran during service was found to be 
unrelated to a heart disorder weighs against an inference that 
the Veteran's chest pain in the 1970's was heart-related.  
Private treatment records during the 1980's show that the Veteran 
complained of chest pain and was variously diagnosed with angina 
and atypical chest pain.  However, the November 2004 private 
treatment record indicates that it was very unlikely the Veteran 
had angina and the March 2005 private consultation letter also 
reflects that the Veteran's symptoms were not consistent with 
angina.  As discussed above, there is no probative evidence of a 
current diagnosis of angina.  However, even if the Veteran did 
have a current diagnosis of angina, the fact that the Veteran's 
chest pain in service was found to be musculoskeletal in nature, 
and the fact that angina was not definitely diagnosed until 
February 1986, over 15 years since the Veteran's separation from 
service, weighs against a relationship between angina and the 
Veteran's service.  In short, while the evidence shows that the 
Veteran has complained off and on of chest pain during service 
and in the years since his retirement in January 1968, there is 
no competent evidence showing that the Veteran's previous 
complaints of chest pain were related to angina or a current 
heart disorder. 

There is also no competent evidence that the Veteran's CAD, first 
diagnosed in September 2004, is related to his complaints of 
chest pain in the service and in the 1970's and 1980's.  Indeed, 
the May 1983 private stress test report reflects that there was 
no evidence of coronary disease at the time.  The September 2004 
diagnosis of CAD was made over 35 years since the Veteran's 
separation from service.  This long period of time without any 
competent evidence that CAD was present in service or for many 
years thereafter weighs against a relationship between the 
Veteran's CAD and his active military service.  The September 
2009 VA examiner's finding that there was no evidence of CAD in 
service, and that CAD was likely related to hypertension and 
hyperlipidemia (disabilities for which service connection has not 
been established) as well as the Veteran's history of smoking, 
and not likely related to service, further weighs against a nexus 
between the Veteran's CAD and his period of service.  By the same 
token, there is no competent evidence that the Veteran's 
arteriosclerosis, also first diagnosed in September 2004, was 
present in service or for many years thereafter, and no competent 
evidence that it is related to the Veteran's complaints of chest 
pain in service and in the first decades thereafter. 

There is also no competent evidence that the Veteran suffered a 
heart attack in the early 1980's or that he has ever been 
diagnosed with residuals from a heart attack.  As discussed 
above, the fact that a history of a myocardial infarction was 
noted in the Veteran's recent VA treatment records is not 
probative when it is based on the Veteran's own report and 
inconsistent with the evidence of record.  Thus, the Board finds 
that there is no competent evidence that the Veteran's CAD or 
arteriosclerosis are related to service, and no competent 
evidence that the Veteran currently has angina or residuals of a 
heart attack or that either of these disabilities is related to 
the Veteran's chest pain in service, which was found to be 
musculoskeletal in nature.  

The Board acknowledges the Veteran's contentions that his current 
heart disorder is related to his in-service chest pain and to the 
chest pain he experienced in the 1980's.  The Veteran can attest 
to factual matters of which he has first-hand knowledge, such as 
his symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  For example, the Veteran is competent 
to describe his history of chest pain and treatment for it, among 
other things.  It is then for the Board to determine the 
credibility and weight of the Veteran's statements in light of 
all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to be 
capable of diagnosing most medical disorders or rendering an 
opinion as to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 
Layno, both supra.  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his current heart disorder is 
related to the chest pain he experienced in service or in the 
first few years thereafter, as this is a determination that is 
medical in nature and therefore requires medical expertise.  See 
id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  As such, the 
preponderance of the evidence is against a finding that service 
connection is warranted on a direct basis.

The Board has also considered the Veteran's wife's July 2010 
statement that the Veteran had suffered from hypertension since 
the late 1960's.  However, while the VA examiner stated that the 
Veteran's CAD was related to his hypertension, service connection 
for the Veteran's hypertension has not been established.  Thus 
service connection for CAD may not be granted as secondary to his 
hypertension.  See 38 C.F.R. § 3.310(a) (2009).  

There is also no competent evidence showing that the Veteran's 
CAD or arteriosclerosis manifested to a degree of 10 percent or 
more within one year of his retirement from active duty in June 
1968.  Thus, service connection is not warranted on a presumptive 
basis. 

The Veteran also argues that periodontal disease or his service-
connected PTSD caused or aggravated his heart disorder.  The 
Board notes that service connection may be established on a 
secondary basis for a disability which is proximately due to, or 
the result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service connected condition."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

At the outset, the Board notes that service connection has not 
been established for the Veteran's periodontal disease.  Thus, as 
a matter of law, the Veteran is not entitled to service 
connection for a heart disorder as secondary to periodontal 
disease, and the Board will not consider this issue further.  See 
38 C.F.R. § 3.310(a).

With regard to whether the Veteran's heart disorder may be 
related to PTSD, the Board acknowledges the Veteran's contentions 
that his service-connected PTSD caused or aggravated his current 
heart disorder.  However, as discussed above, the Veteran has not 
been shown to have the medical training or expertise to render a 
competent opinion as to the cause or etiology of most medical 
disorders, as this is a determination that is medical in nature.  
See Espiritu v. Derwinski, 2 Vet. App. at 495.  Thus, in deciding 
this claim, the Board may not take into consideration the 
Veteran's opinion that there is a relationship between his heart 
disorder and his PTSD.   

A May 2010 statement from his private physician reflects that the 
physician had treated the Veteran for over 20 years and that the 
Veteran's service-connected PTSD caused or aggravated his CAD.  
However, the doctor gave no rationale for his opinion.  In 
Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008), the Court held 
that the probative value of a medical opinion comes from its 
reasoning.  Thus, neither a VA medical examination report nor a 
private medical opinion is entitled to any weight if it contains 
only data and conclusions. Id.  As the May 2010 statement 
contains only the doctor's bare conclusion, the Board can give no 
weight to this opinion as evidence that the Veteran's PTSD caused 
or aggravated his CAD. 

A May 2010 statement by R.S. reflects that the witness knew the 
Veteran for approximately forty years.  He stated that while 
working with the Veteran in the late 1980's he noticed that the 
Veteran suffered from mood changes, displaying bouts of anger for 
no apparent reason.  He related that the Veteran also complained 
of chest pain for which he would take nitroglycerin tablets.  The 
witness also stated that as an advocate for veterans he was fully 
aware that PTSD can cause coronary artery disease.  He believed 
that it was possible the Veteran's long-standing PTSD contributed 
to his coronary condition.  Unfortunately, the Board may not give 
any weight to this statement.  First, the witness did not state 
that the Veteran's chest pain accompanied the Veteran's bouts of 
anger.  More pertinently, the witness's background as an advocate 
for veterans does not suffice to establish that he has the 
medical training or expertise to render a competent opinion as to 
whether the Veteran's CAD is related to his PTSD.  See Espiritu 
v. Derwinski, 2 Vet. App. at 495.  There is no indication that 
the witness has such a medical background.  Thus, insofar as this 
statement relates a history of the Veteran's mood swings and 
chest pain, it does not support the Veteran's claim as there is 
no suggestion of a relationship between the Veteran's chest pain 
and his mood swings.  Insofar as it constitutes an opinion that 
the Veteran's CAD was caused or aggravated by PTSD, the Board may 
not consider it as competent evidence. 

A July 2010 statement by the Veteran's wife reflects that during 
bouts of anger the Veteran suffered from chest pain and pressure 
and had difficulty breathing.  She also stated that the Veteran's 
PTSD caused or contributed to his heart and cardiovascular 
problems.  However, the Veteran's wife, as a layperson, has not 
been shown to have the medical training or expertise to render a 
competent medical opinion as to whether the Veteran's chest pain 
and pressure during bouts of anger show that his PTSD has 
aggravated his heart disorder.  See id.  By the same token, the 
Veteran's wife is not competent to state that the Veteran's PTSD 
caused or aggravated his heart disorder, as this is a 
determination that is medical in nature and therefore requires 
medical expertise. 

The Board has also considered the Veteran's statements at the 
June 2010 hearing that he experienced chest pressure when feeling 
angry.  However, this evidence is not sufficient to show that the 
Veteran's PTSD has permanently aggravated his heart disorder.  It 
simply shows that the Veteran has experienced chest pressure when 
feeling angry.  The Veteran does not have the medical training or 
expertise to render a competent opinion as to whether his chest 
pressure or pain during periods of anger shows that his PTSD 
caused or aggravated his heart disorder.  See id.  There is 
simply no competent evidence that the Veteran's chest pressure 
accompanying his feelings of anger reflects an actual aggravation 
of the underlying disability.  See id.

The Veteran also submitted a January 2007 article stating that 
symptoms of PTSD may increase the risk of coronary heart disease 
in older men.  However, the Board finds that this article cannot 
be accorded any weight.  The Court has held that a medical 
article or treatise can provide important support for a claim if 
it is combined with an opinion of a medical professional.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical 
article or treatise evidence, standing alone, can provide support 
if it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
a plausible argument for causality based upon objective facts 
rather than an unsubstantiated lay medical opinion.  Id.  Here, 
as discussed above, while the Veteran did submit an opinion by a 
medical professional, the Board finds it has no probative value 
as it does not contain a rationale.  Moreover, the opinion cannot 
be said to be combined with the article, as it does not cite to 
or appear to be related in any way to the January 2007 article 
submitted by the Veteran.  Moreover, this article is not specific 
enough to enable the Board to determine whether in this 
particular case the Veteran's PTSD caused or aggravated his CAD.  
See id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Consequently, it is too general and inconclusive to be 
of any probative value. 

In the September 2009 VA examination report, the examiner stated 
that there was insufficient evidence to link the Veteran's 
current heart disorder to any of his service-connected 
disabilities, including PTSD and chronic sinusitis.  The Board 
gives more weight to this opinion than to the May 2010 opinion by 
the Veteran's private physician, as it is supported by a 
rationale and is based on a review of the Veteran's claims file 
and past medical history.  

In sum, there is no evidence in the Veteran's treatment records 
suggesting a relationship between his PTSD and CAD.  Moreover, 
the Board cannot give any weight to the January 2007 article or 
to the May 2010 opinions by the Veteran's private physician and 
the lay witness.  The September 2009 VA examination report, 
finding insufficient evidence of a relationship between the 
Veteran's PTSD and CAD, further weighs against a finding that 
PTSD caused or aggravated the Veteran's heart disorder.

The Board has no doubt of the sincerity of the Veteran's 
statements and that of the witnesses who submitted statements on 
his behalf.  However, while the Board is sympathetic toward the 
Veteran, it is bound by the law, and this decision is dictated by 
the relevant statutes and regulations.  See 38 §§ U.S.C.A. 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).  In this case, the 
Board finds that there is no competent or probative evidence 
showing that his heart disorder is related to service or to his 
service-connected PTSD.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a heart disorder, to include on a direct, presumptive, or 
secondary basis, must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55. 
  

ORDER

Entitlement to service connection for a heart disorder is denied. 
 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


